Citation Nr: 1423219	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-16 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to risk factors associated with service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, with additional service in the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran subsequently expressed disagreement with this determination, and the present appeal ensued.  

In June 2010, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

The Veteran's claim was most recently before the Board in December 2013, when it was remanded for further evidentiary development.  The Veteran's appeal has been returned to the Board.  

This appeal was processed using a VA paperless claims processing system (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he contracted hepatitis C from air gun injections used to administer medicine during active duty, or, in the alternative, his hepatitis C is the result of manifestations of his service-connected PTSD, to include intravenous drug abuse and sexual promiscuity, which are known risk factors for Hepatitis C.  

Essentially, service connection for Hepatitis C may be established if the most probative evidence reflects that this disease was either (1) caused by an incident in service, to include air gun inoculations, (2) caused by manifestations of his service-connected PTSD, to include any manifestation thereof, or (3) aggravated by his of his service-connected PTSD, to include any manifestation thereof.  Despite six prior Board remands and five medical opinions addressing the etiology of the Veteran's Hepatitis C, there remain unaddressed medical questions relating to this issue which are beyond the Board purview, and thus, another remand is necessary.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Critically, the record reflects that the Veteran's service-connected PTSD manifests in an extensive history of alcohol dependence, among other symptoms.  See e.g., the December 2011 VA PTSD VA examination.  In fact, in 1982, he underwent a partial gastric resection due to excessive alcohol ingestion, and as a part of this surgery, received a blood transfusion.  The December 2011, April 2013 and July 2013 VA opinions noted that this blood transfusion was a known risk factor for Hepatitis C.  In sum, a manifestation of the Veteran's service-connected PTSD, excessive alcohol consumption, necessitated a surgical procedure which included a blood transfusion, which is a noted risk factor for Hepatitis C.  Despite this, there is no medical opinion addressing the possible causative relationship between the 1982 blood transfusion, which was caused by a manifestation of his service-connected PTSD (alcohol consumption), and his Hepatitis C.  

Further, as the Veteran has consumed alcohol as a form of self-medication for his service-connected PTSD, opinions must be obtained which address whether the Veteran's PTSD-related alcohol dependence has caused or aggravated his Hepatitis C.  

Adequate VA opinions addressing these matters pertinent to the Veteran's claim should be sought in order to ensure that all possible theories of entitlement are fully developed.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As noted in prior Board remands, the Veteran is homeless and has not appeared for prior VA examinations despite receiving proper notice of such.  Because of this, the Board will be seeking an addendum opinion from the clinician who provided the March 2013 VA opinion, if available.  

Accordingly, the case is REMANDED for the following actions:

1.  Make the complete record available to the clinician who provided the March 2014 VA opinion.  The complete record, to include a copy of this Remand, must be provided to and reviewed by the examiner.  After the clinician has the opportunity to review the complete record, the following must be addressed: 

a.  Provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C is proximately due to or the result of the blood transfusion received as a part of 1982 partial gastric resection, necessitated by the Veteran's alcohol consumption associated with his service-connected PTSD.  

b.  Provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C is caused by his alcohol consumption (a manifestation of his service-connected PTSD).  

c.  Provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C is aggravated by his alcohol consumption (a manifestation of his service-connected PTSD).  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by the service-connected disability.  

Any stated opinion should be supported by a complete rationale.  If any requested opinion(s) cannot be provided without resort to mere speculation, the examiner must specifically state the reason for this.  

In providing the requested opinions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

2.  If the clinician who provided the March 2014 VA opinion is unavailable, the Veteran's electronic claims file must be made accessible to another suitable VA clinician who, after a review of the complete record, must render the above-requested opinions.

3.  After the development requested above has been completed, the AOJ must readjudicate the claim of entitlement to service connection for hepatitis C, to include as secondary to service-connected PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



